Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the IDS filed on 09/22/2021. Claims 1-5, 7-8 are pending. Claim 8 is new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 1, 112(b) rejection have been reconsidered and is withdrawn.

Allowable Subject Matter

Claims 1-5, 7-8 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claim 1, the closest prior art is Inuzuka (US20160310003A1, cited on record), Honda et al. (US20090128778A1, cited on record).
Inuzuka is related to a compound-type ophthalmology apparatus including a first measurer set at a first setting working distance and a second measurer set at a second setting working distance.
Regarding claim 1, Inuzuka teaches an ophthalmic apparatus (Figs. 1-10; “10, ophthalmology apparatus”) configured to examine an eye of an examinee ([0026] “measures an intraocular pressure of an inspected eye E (see FIG. 2 and so on) as one example of a second measurer and an eye characteristic measurement device 40 that measures other optical characteristics (eye characteristics) of the inspected eye E as a first measurer, as shown in FIG. 1”), the apparatus comprising: a first optometry unit (Fig. 4; 40, the eye characteristic measurement device) configured to perform a first examination of the examinee's eye ([0083] "the eye characteristic switching icon of the display has been touched (selected) to previously measure the shape of the cornea Ec of the inspected eye E and the refractive power (the spherical power, the astigmatic power, the astigmatic axis angle, and so on) of the inspected eye E by the eye characteristic measurement device 40"); a second optometry unit (Figs. 1 and 3; 34, air flow blowing mechanism) configured to perform a second examination of the examinee's eye (see [0051] “air flow is blown from the air flow blowing nozzle 21b to the cornea Ec of the inspected eye E by an air flow blowing mechanism 34”); a drive unit (Fig. 1; 12, driver) configured to move the first optometry unit and the second optometry unit in three-dimensions relative to a position of the examinee's eye ([0029] “The driver 12 moves the apparatus body 13 relative to the base 11 in an up-down direction (a Y-axis direction), a front-back direction (a Z-axis direction (right-left direction as viewed FIG. 1 in front)), and a right-left direction (the X-axis direction (a perpendicular direction to a paper plane in , and a controller (display e.g. 14 or controller 33) configured to: control the drive unit to move the first optometry unit and the second optometry unit, and switch, according to the selection signal, between a first path for alignment of the first optometry unit with the examinee's eye detected from the face image and a second path for alignment of the second optometry unit with the examinee's eye detected from the face image ([0027] "The display 14 is formed by a liquid crystal display and displays an image such as an image of the anterior ocular segment, an inspection result and so on of the inspected eye E under control of a controller 33 (see FIG. 2) as described below. The display 14 installs a function of touch panel in the present embodiment and is configured to be capable of executing operation to measure the inspected eye by using the intraocular pressure measurement device 20 and the eye characteristic measurement device 40"). Examiner note – controller e.g. 33 with display e.g. 14, switch the first path of the first unit  40 with the examinees eye detected from the face image and second path for alignment of second optometry unit e.g. 34 of e.g. 20 with the examinees eye detected from the face image, as shown in the Figs. 1-5 of the invention), as cited in claim 1.
Regarding claim 1, the prior art by Inuzuka taken either singly or in combination with any other prior art fails to anticipate or fairly suggest ophthalmology apparatus  including the specific arrangement where “the optical axis of the face photographing unit is not coaxial with either of the first optical axis and the second optical axis”, in combination with all other claimed limitations of claim 1.

Honda is related relates to an ophthalmic apparatus which performs measurement of a plurality of eye characteristics.
Regarding claim 1, Honda teaches wherein a height of an optical axis of the face photographing unit (Fig. 2; 52, image-pickup element) is at a height between (a) a first optical axis corresponding to an examination optical axis of the first optometry unit  and (b) a second optical axis corresponding to an examination optical axis of the second optometry unit (Examiner note – Fig. 2; the height of optical axis at e.g. image-pickup element e.g. 52, is placed at a height between the first optical axis e.g. La, corresponding to an examination optical axis e.g. La of the first optometry unit e.g. 10 and a second optical axis e.g. Lb clearly shown in Fig. 1, corresponding to an examination optical axis e.g. Lb of the second optometry unit e.g. 4b), as cited in claim 1.
 Regarding claim 1, the prior art by Honda taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an ophthalmic apparatus including the specific arrangement where “the optical axis of the face photographing unit is not coaxial with either of the first optical axis and the second optical axis”, in combination with all other claimed limitations of claim 1.

Claims 2-5, 7-8 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393. The examiner can normally be reached Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872